United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 14, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-20380
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DON WHITEHEAD,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:05-CR-380-ALL
                      --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Don Whitehead appeals his guilty-plea conviction for

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1).    Whitehead contends that § 922(g)(1) is

unconstitutional on its face because it does not require a

substantial effect on interstate or foreign commerce.

Alternatively, he contends that the factual basis for his plea

was insufficient because the mere movement of a firearm from one

state or country to another at some undetermined time in the past



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-20380
                               -2-

does not constitute a substantial effect on interstate or foreign

commerce.

     Whitehead raises these arguments solely to preserve them for

possible Supreme Court review.   As he acknowledges, they are

foreclosed by existing Fifth Circuit precedent.   See United

States v. Guidry, 406 F.3d 314, 318-19 (5th Cir.), cert. denied,

126 S. Ct. 190 (2005); United States v. Daugherty, 264 F.3d 513,

518 (5th Cir. 2001).

     AFFIRMED.